DISSENTING OPINION.
The appellant had the right to appeal from the judgment below under Section 13 of the Code of 1930, and whether the judge of that court erred in permitting the appeal to operate as a supersedeas under Section 35 of *Page 171 
of the Code, is before us, no motion having been made by the appellee to dissolve the supersedeas.
This mandamus was sought by the appellee Smith as an aid to his primary election contest which was then pending and in which the court below denied him any relief. On appeal to this court that judgment was reversed, the court holding that Smith's opponent had not been legally nominated as his party's candidate for the office sought by him and Smith. Smith v. Deere, 195 Miss. 502,16 So.2d 33, decided on December 20th, 1943. In the meantime the general election had been held and Smith's opponent had been elected to the office for which they both sought their party's nomination in the primary election. The effect of our judgment was to vacate that election and devolve upon the Governor the duty of calling a special election to fill the office. Paragraph (f), Section 15, Chapter 19, Laws Extra Sess. 1935. This the Governor has done, setting Tuesday, January 25th, 1944 (tomorrow) therefor. The holding of this election cannot, in my opinion, be affected by any judgment we can now here render; therefore, the writ of mandamus sought by Smith would avail him nothing, consequently the case has become moot and the appeal should be dismissed. This court in numerous cases has so held, among which are: McDaniel v. Hurt, 88 Miss. 769, 92 Miss. 197, 41 So. 381; Pafhausen v. State, 94 Miss. 103, 47 So. 897; Lockard v. Hoye,113 Miss. 238, 74 So. 137; Whidden v. Broadus, 108 Miss. 664, 67 So. 155; Yates v. Beasley, 133 Miss. 301, 97 So. 676; Sellier v. Board of Election Commissioners, 174 Miss. 360, 164 So. 767.
True it is that the dismissal of the appeal would leave the judgment of the court below unaffected by the appeal, but that fact, if it could become material in any case where the plaintiff's cause of action has become moot, is of no force here, for the command to the appellant in the judgment below is to permit the appellee Smith to inspect the contents of the primary election ballot boxes on the 15th day of September, 1943, which date has long *Page 172 
since passed. The clear implication of the decision just rendered is that the appellee Smith may continue his contest of the election of his opponent, and is, therefore, a good illustration of the difficulties, uncertainties and delays that lurk in conferring on the courts the right to review and control nominations by political parties of its candidates for public office.